DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “link case modules,” “a number of different interchangeable link case extension modules,” “different corresponding predetermined characteristic,” “different length of the movable arm link,” pulley having a “bi-symmetrical cross section,” and “band pulley transmission housing height for a comparable number of pulley systems” must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Figure 5B is objected to for containing a reference character, “220F” which does not include a lead line to the structure for which it is associated with.
Figure 5C is objected to as failing to comply with 37 CFR 1.84(p)(4) because reference characters “201C” and “202C” designate the same structure.  
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
Claim 20 is objected to because of the following informalities:  the claim uses the term “case link modules” instead of the term “link case modules.”  
Claims 13 and 29 are objected to for the phrase “by-symmetrical.” 
Appropriate correction is required.

Specification
The disclosure is objected to because of the following informalities: The Specification contains the terms “link case module” and “case link module.”  As best understood by the Examiner, the two terms reference the same structure.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-36 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1, 20, and 36. The limitation “a modular composite arm link casing, formed of link case modules” is indefinite.  Applicant has not provided a reference character for the structure “link case modules.”  Thus, it is unclear what structure Applicant is referencing and unclear how the link case modules are formed.
Claims 1, 20, and 36. The claims are indefinite for the limitations “link case module” and “link case extension module.”  It is unclear whether the two different limitations are referencing the same structure.  If they are the same structure, the claims are indefinite for claiming the same structure as two different structures.  If they are different structures, Applicant need to clearly and distinctly identify what structure constitutes claimed “link case module.”
Claims 13 and 29. Where applicant acts as his or her own lexicographer to specifically define a term of a claim contrary to its ordinary meaning, the written description must clearly redefine the claim term and set forth the uncommon definition so as to put one reasonably skilled in the art on notice that the applicant intended to so redefine that claim term. Process Control Corp. v. HydReclaim Corp., 190 F.3d 1350, 1357, 52 USPQ2d 1029, 1033 (Fed. Cir. 1999). The term “bi-symmetrically flexible pulley transmission” is indefinite because the specification does not clearly define the term.  
Claims 14 and 30 recite the limitation “the compact height.”  There is insufficient antecedent basis for this limitation in the claim.
Claims 14 and 30 recite the limitation “the compact height.”  The claims have not established what component or components the claimed “compact height” is in reference to.
Claims 14 and 30 are indefinite for the limitation “the compact height is smaller than a band pulley transmission housing height for a comparable number of pulley systems having comparable lengths.”  The claimed comparison is with respect to an undefined range.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5-7, 9-15, 20-23, 25-27, 29-31, and 36 are rejected under 35 U.S.C. 103 as being unpatentable over Muthukamatchy et al. (US 2020/0384634) in view of Raak et al. (US 2017/0100844).
Muthukamatchy discloses;
Claim 1. A substrate transport apparatus comprising: a support frame (114); an articulated arm (236 and 242) connected to the support frame and having at least one movable arm link (242) having an arm link casing (outer shell of 242), and an end effector (246A), connected to the movable arm link, with a substrate holding station (250A) located thereon; and a pulley system (262A and 264A) cased in and extending through the articulated arm substantially end to end of the arm link casing (Par. 0019-0042 and Fig. 1-2D).  
Claim 20. A substrate transport apparatus comprising: a support frame (114); an articulated arm (236 and 242) connected to the support frame and having at least one movable arm link (242) and an end effector (246A), connected to the at least one movable arm link, with a substrate holding station (250A) located thereon; wherein the at least one movable arm link has a modular composite arm link casing, formed of link case modules rigidly coupled to each other, and a pulley system (262A and 264A) cased in and extending through the articulated arm substantially end to end of the arm link casing (Par. 0019-0042 and Fig. 1-2D).
Claim 36. A method comprising: providing a substrate transport apparatus (110) that includes a support frame (114), and an articulated arm (236 and 242) connected to the support frame and having at least one movable arm link (242) and an end effector (246A), connected to the movable arm link, with a substrate holding station (250A) located thereon; and reconfiguring the movable arm link, where the movable arm link is a reconfigurable arm link having a modular composite arm link casing, formed of link case modules rigidly coupled to each other, and a pulley system (262A and 264A) cased in and extending through the arm link substantially end to end of the arm link (Par. 0019-0042 and Fig. 1-2D).
Claims 2-3, 9, 22-23, and 25. The at least one movable arm link has a box shape cross section (Fig. 2A). 
Claim 8. The substrate transport system of claim 1, wherein the pulley system is engaged to the articulated arm, and is arranged so that, powered by a drive section (240), the pulley system effects articulation of the at least one arm link or the end effector (Par. 0031 and Fig. 1-2D).  
Claim 13 (as best understood by the Examiner). The substrate transport apparatus of claim 1, wherein the modular composite arm link casing is a low profile casing having a compact height for a selected predetermined arm length commensurate with a bi-symmetrically flexible pulley transmission (Fig. 2C-2D), connecting pulley wheels (263A and 261A) of the pulley system, that has a compact substantially by-symmetrical cross section (Par. 0039-0041 and Fig. 2C-2D).  
Claims 14 and 30 (as best understood by the Examiner). The substrate transport apparatus of respective claims 13 and 29, wherein the compact height is smaller than a band pulley transmission housing height for a comparable number of pulley systems having comparable lengths.  
Claims 15 and 31. The substrate transport apparatus of respective claims 13 and 29, wherein the flexible pulley transmission connecting the pulley wheels is a cable or wire pulley transmission (Muthukamatchy discloses that drive elements 259A and 259B may be any suitable drive connector such as a belt or chain, which are considered art equivalent to a cable or wire).  
Claim 29 (as best understood by the Examiner). The substrate transport apparatus of claim 21, wherein the pulley transmission is a bi-symmetrically flexible pulley transmission (Fig. 2C-2D) and the arm link casing is a low profile casing having a compact height for a selected predetermined arm length commensurate with the bi-symmetrically flexible pulley transmission, connecting the pulley wheels of the pulley system, that has a compact substantially by- symmetrical cross section (Par. 0039-0041 and Fig. 2C-2D).  
 	Muthukamatchy does not recite;
Claim 1. the movable arm link is a reconfigurable arm link having a modular composite arm link casing, formed of link case modules rigidly coupled to each other, the rigidly coupled link case modules include link case end modules connected by at least one interchangeable link case extension module having a predetermined characteristic determining a length of the movable arm link; and wherein the at least one interchangeable link case extension module is selectable, for connection to the link case end modules and forming the reconfigurable arm link, from a number of different interchangeable link case extension modules each with a different corresponding predetermined characteristic determining a corresponding different length of the movable arm link, so as to selectably set the modular composite arm link casing and reconfigurable arm link to a predetermined arm link length from a number of predetermined arm link lengths.  
Claim 20. The at least one movable arm link has a modular composite arm link casing, formed of link case modules rigidly coupled to each other, the rigidly coupled case link modules (interpreted as link case modules) include link case end modules connected by at least one link case extension module that is mechanically fastened to each of the link case end modules to form the modular composite arm link casing and arranged so that the modular arm link casing formed matches a misalignment tolerance of a pulley transmission connecting pulley wheels of the pulley system housed in the link case end modules at the ends of the modular composite arm link casing.  
Claim 21. The at least one movable arm link is a reconfigurable arm link, wherein the link case extension module is interchangeable from a number of different interchangeable link case extension modules each having a different corresponding predetermined characteristic determining a length of the at least one movable arm link.
Claim 36. The movable arm link is a reconfigurable arm link having a modular composite arm link casing, formed of link case modules rigidly coupled to each other, the rigidly coupled link case modules include link case end modules connected by at least one interchangeable link case extension module having a predetermined characteristic determining a length of the movable arm link; and wherein the at least one interchangeable link case extension module is selectable, for connection to the link case end modules and forming the reconfigurable arm link, from a number of different interchangeable link case extension modules each with a different corresponding predetermined characteristic determining a corresponding different length of the movable arm link, so as to selectably set the modular composite arm link casing and reconfigurable arm link to a predetermined arm link length from a number of predetermined arm link lengths.
	However, Raak discloses a robot (Fig. 1) having a support frame (3) and an articulated arm (1) with at least one movable link (3-5), and further teaches;
Claims 1, 20, and 36 (as best understood by the Examiner). The movable arm link is a reconfigurable arm link having a modular composite arm link casing (Fig. 4), formed of link case modules rigidly coupled to each other, the rigidly coupled link case modules include link case end modules (3-5) connected by at least one interchangeable link case extension module (5) having a predetermined characteristic determining a length of the movable arm link; and wherein the at least one interchangeable link case extension module is selectable, for connection to the link case end modules and forming the reconfigurable arm link, from a number of different interchangeable link case extension modules (Fig. 11) each with a different corresponding predetermined characteristic determining a corresponding different length of the movable arm link, so as to selectably set the modular composite arm link casing and reconfigurable arm link to a predetermined arm link length from a number of predetermined arm link lengths, to yield a robot arm having a modular structure to simplify and facilitate assembly of the robot arm (Par. 0035-0039 and Fig. 1, 4, and 11).  Raak further teaches the method of providing the cited structure above, as well as how to reconfigure the movable arm link.
Claims 2-3 and 23. The predetermined characteristic is that the interchangeable link case extension module and each of the number of different interchangeable link case extension modules have a different corresponding length and the corresponding shape cross section being sized and shaped commensurate to the different corresponding lengths (Par. 0039 and Fig. 11).  
Claims 5 and 25. The at least one interchangeable link case extension module and each of the number of different interchangeable link case extension modules has a box shape cross section made of a material different from a material of the link case end modules (Par. 0024).  
Claims 6 and 26. The substrate transport apparatus of claim 1, wherein a material of the at least one link case extension module and each of the number of different interchangeable link case extension modules has a higher stiffness than a material of the link case end modules (Par. 0024).  
Claim 10. The at least one interchangeable link case extension module is mechanically fastened to each of the link case end modules (Fig. 4) to form the modular composite arm link casing (Par. 0037-0043 and Fig. 4).  
Claim 11. The substrate transport apparatus of claim 1, wherein the at least one interchangeable link case extension module is mechanically fastened with mechanical fastener joints to each of the link case end modules to form the modular composite arm link casing (Par. 0037-0043 and Fig. 4).  
Claim 22. The predetermined characteristic is that the link case extension module and each of the number of different interchangeable link case extension modules have a different corresponding length.  
	Therefore, in view of Raak’s teaching, it would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to have modified Muthukamatchy’s movable arm link to be a reconfigurable arm link having a modular composite arm link casing, formed of link case modules that include link case end modules connected by at least one interchangeable link case extension module selectable from a number of different interchangeable link case extension modules to yield a robot arm having a modular structure to simplify and facilitate assembly of the robot arm.
Claims 2-3 and 23. It would have been further obvious to have made each of Raak’s interchangeable link case extension module and each of the number of different interchangeable link case extension modules to have a corresponding box shape cross section when modifying to combine with Muthukamatchy’s substrate transport apparatus.  Maintaining a predetermined stiffness for each different interchangeable link case extension module and selectable predetermined arm link length is within the knowledge of one of ordinary skill in the art.
Claims 7 and 27. Forming components of an apparatus to have a stiffness commensurate with a material stiffness of a pulley transmission of the pulley system is within the knowledge of one of ordinary skill in the art.  
Claim 10.  Forming the modular composite arm link casing so that it matches a misalignment tolerance of a pulley transmission connecting pulley wheels of the pulley system for a selected predetermined arm link length is within the knowledge of one of ordinary skill in the art.
Claim 11.  Configuring the mechanical fastener joints so that the modular composite arm link casing formed matches a misalignment tolerance of a pulley transmission connecting pulley wheels of the pulley system for a selected predetermined arm link length is within the knowledge of one of ordinary skill in the art.  
Claim 12. The combined disclosure of Muthukamatchy in view of Raak would result in at least one of the link case end modules houses a pulley wheel of the pulley system.  
Claim 22. Modifying Raak’s link case extension module and each of the number of different interchangeable link case extension modules to have a box shape cross section, as disclosed by Muthukamatchy, would have been obvious to one of ordinary skill in the art.  Maintaining a predetermined stiffness for each different interchangeable link case extension modules is within the knowledge of one of ordinary skill in the art.

Claims 4, 9, 24, and 28 are rejected under 35 U.S.C. 103 as being unpatentable over Muthukamatchy in view of Raak.
The structural limitations of Claims 4, 6, 9, 24, 26, and 28 have been previously addressed.
Muthukamatchy, as modified by Raak, does not disclose;
Claims 4 and 24. The at least one interchangeable link case extension module and each of the number of different interchangeable link case extension modules is an extrusion member having a box shape cross section.
	However, the Examiner takes Official Notice that forming tubular components by means of extrusion is well known to one of ordinary skill in the art and is known for its low cost in manufacturing.
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to have utilized box shaped interchangeable link case extension modules formed by extrusion to utilize the low cost of manufacturing.

Claims 9 and 28. The at least one interchangeable link case extension module and each of the number of different interchangeable link case extension modules is made of stainless steel.  
However, the Examiner takes Official Notice that forming tubular components out of stainless steel is well known to one of ordinary skill in the art.
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to have formed the link case extension modules out of stainless steel due to its high resistance to corrosion.

Claims 16-17 and 32-33 are rejected under 35 U.S.C. 103 as being unpatentable over Muthukamatchy in view of Raak, and further in view of Ortlieb et al. (US 2019/0254908).
Murthukamatchy discloses;
Claim 16. At least one of the link case end modules houses a pulley wheel (263A) of the pulley system (Par. 0041 and Fig. 2D).
Claims 17 and 32. The modular composite arm link casing is a low profile casing having a compact height for a selected predetermined arm length commensurate with the pulley wheel of the pulley system housed in the arm link (Fig. 2A-2D).  
Muthukamatchy does not recite the pulley is mounted on a crossed roller bearing.
	However, Ortlieb discloses a robotic joint (300) having a pulley (244), and further teaches the pulley can be mounted on a crossed roller bearing unit that allows a minimal width for a high stiffness in every direction (Par. 0128 and Fig. 4A).
	Therefore, in view of Ortlieb’s teaching, it would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to have modified Muthukamatchy’s pulley mounting to include a crossed roller bearing to allow a minimal width for a high stiffness in every direction.

Claims 18-19 and 34-35 are rejected under 35 U.S.C. 103 as being unpatentable over Muthukamatchy in view of Raak, and further in view of Jin et al. (CN 204725494).
Muthukamatchy does not recite;
Claim 18. Rotation of a respective pulley wheel of the pulley system through at least 360O rotation of the respective pulley wheel between wound and unwound positions of the pulley transmission on the respective pulley wheel.  
Claim 19. Rotation of the end effector through at least 360O rotation of the end effector relative to the at least one movable arm link between wound and unwound positions of the pulley transmission on a respective pulley wheel.  
Claim 34. Rotation of at least one of the pulley wheels of the pulley system through at least 360O rotation of the at least one of the pulley wheels between wound and unwound positions of the pulley transmission on the at least one of the pulley wheels.  
Claim 35. Rotation of the end effector through at least 360O rotation of the end effector relative to the at least one movable arm link between wound and unwound positions of the pulley transmission on at least one of the pulley wheels.
	However, Jin discloses a robot (Fig. 1), having an end effector (18), the hand being driven by wire rope and pulleys, and further teaches the wire rope and pulley drive can drive the end effector to 360O of movement (Pg. 4 and machine translation).
	Therefore, in view of Jin’s teaching, it would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to have modified Muthukamatchy’s pulley system with the teaching of Jin to obtain 360O of end effector rotation to expand its range of operation.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RONALD P JARRETT whose telephone number is (571)272-8311. The examiner can normally be reached M-F: 9:00 am - 6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Saul Rodriguez can be reached on (571) 272-7097. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RONALD P JARRETT/Primary Examiner, Art Unit 3652